 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4014 
 
AN ACT 
To amend the Federal Deposit Insurance Act with respect to information provided to the Bureau of Consumer Financial Protection. 
 
 
1.FDIA amendments regarding disclosures to the Bureau of Consumer Financial ProtectionThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended— 
(1)in section 11(t)(2)(A) (12 U.S.C. 1821(t)(2)(A)), by inserting after clause (v) the following: 
 
(vi)The Bureau of Consumer Financial Protection. ; and  
(2)in section 18(x) (12 U.S.C. 1828(x))— 
(A)by inserting the Bureau of Consumer Financial Protection, before any Federal banking agency each place such term appears; and  
(B)by striking such agency each place such term appears and inserting such Bureau, agency.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
